 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    LINDA FOWLER,                                            Case No. 2:16-cv-00450-JCM-GWF
 8                                           Plaintiff,
             v.                                                             ORDER
 9
      WAL-MART STORES, INC.,
10
                                          Defendant.
11

12          This matter is before the Court on the parties’ failure to file a joint pretrial order required
13   by LR 26-1(b)(5). The parties’ second stipulation for extension of time (ECF No. 18) filed on
14   October 25, 2016, required the parties to file a joint pretrial order required by LR 26-1(b)(5) no
15   later than January 30, 2017. On May 24, 2017, the Court denied Defendant’s Motion for Summary
16   Judgment. ECF No. 46. There are no dispositive motions pending. To date, the parties have not
17   complied with LR 26-1(b)(5). Accordingly,
18          IT IS ORDERED that
19          1.      Counsel for the parties shall file a joint pretrial order which fully complies
            with the requirements of LR 16-3 and LR 16-4 no later than January 25, 2019.
20          Failure to timely comply will result in the imposition of sanctions up to and
            including a recommendation to the District Judge that the complaint be dismissed
21          for plaintiff’s failure to prosecute. See Fed. R. Civ. P. 41(b).
22          2.      The disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections
            thereto shall be included in the pretrial order.
23

24          Dated this 18th day of January, 2019.
25

26
                                                              GEORGE FOLEY, JR.
27                                                            UNITED STATES MAGISTRATE JUDGE
28
                                                          1
